By JUDGE THOMAS J. MIDDLETON
This matter is before the Court on defendant Joseph L. Giunta’s appeal of a decision by the Juvenile and Domestic Relations District Court in Commonwealth of Virginia v. Joseph L. Giunta, No. 1301-97K 01-01. In that case, Judge Michael L. Valentine denied defendant’s petition to vacate the registration of a foreign support order filed by Mary H. (Giunta) Woods pursuant to Article Four of the Revised Uniform Reciprocal Enforcement of Support Act (RURESA), Virginia Code Section 20-88.30:1 et seq. (Repl. Vol. 1983 and Supp. 1987).
In this appeal, the Court is asked to vacate the same registration considered by the Court below. In doing so, the Court must consider defendant’s petition de novo and not as an appeal on the record of the lower Court. Va. Code §§ 16.1-296 (Supp. 1987) and 16.1-136 (Repl. Vol. 1982); and Walker v. Dept. of Public Welfare, 223 Va. 557 (1982).
The Court has studied the evidence and considered the arguments of counsel which were orally presented. The Court finds that Wood’s registration of the October 8, 1986, Order entered by Justice Roger T. Cook of the Supreme Court of the State of New York is proper and *2meets the requirements of RURESA. Consequently, defendant’s petition to vacate the registration is denied.
After noting his appeal from the Court below, defendant filed for this Court’s consideration a Petition for Modification of Support and Maintenance. After reviewing that petition and Wood’s opposition thereto, it is the finding of the Court that, at this juncture, it is without power to modify the New York support order. Although foreign support orders may be modified in a RURESA proceeding as changing circumstances may require, Alig v. Alig, 220 Va. 80 (1979), § 20-88.20:2 of the Act vests original jurisdiction in the Juvenile and Domestic Relations District Court. Va. Code § 20-88.20:2 (Repl. Vol. 1983). Since defendant’s petition was initially filed on appeal, this Court is without jurisdiction to consider it. Consequently, in accordance with the provisions of § 16.1-296, the case is remanded to the Juvenile and Domestic Relations District Court for further proceedings.